MEMORANDUM ****
Mohammed Mozibur Rahman, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal. Rahman acknowledged at oral argument that he no longer seeks review on the other grounds asserted in his briefs. This court has jurisdiction to review final BIA orders. 8 U.S.C. § 1252(a).
The BIA’s denial of withholding of removal is reviewed for substantial supporting evidence. Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.2001). The record substantially supports the agency’s conclusion that even if Rahman suffered past persecution, the government’s evidence of changed conditions in Bangladesh rebutted the presumption of a well-founded fear of future persecution. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 1000-01 (9th Cir.2003). In addition, the agency’s conclusion that Rahman could safely relocate within Bangladesh is supported by substantial evidence.
PETITION FOR REVIEW DENIED.

 -phis disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.